MEMORANDUM **
Ramiro Becerra Mendoza appeals from the 57-month sentence imposed upon his guilty-plea conviction for being an illegal alien found in the United States in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291.
*842As the government concedes, we remand to the sentencing court for further proceedings under United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).1
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. We have considered and rejected Appellant’s request in his reply brief, filed April 13, 2006, that we vacate and remand his sentence under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005).